Name: Commission Regulation (EEC) No 815/87 of 20 March 1987 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stock for export to certain destinations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 79/42 Official Journal of the European Communities 21 . 3 . 87 COMMISSION REGULATION (EEC) No 815/87 of 20 March 1987 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stock for export to certain destinations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 6 (7) thereof, Whereas Article 10 (2) of Commission Regulation (EEC) No 765/86 (3), as last amended by Regulation (EEC) No 382/87 (4), specifies the period within which the price stated in the offer must be paid to the intervention agency by the successful tenderer ; Whereas the experience gained has shown that a time limit, calculated from the date of removal of the butter, need not be specified for the payment of the selling price ; whereas Article 10 of the said Regulation should therefore be amended, together with Articles 6 ( 1 ) and 7 (2) as regards the tendering security and the security to guarantee arrival in to country of destination ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, cedure, the amount of the securities to guarantee the fulfilment of the principal requirements concerning the removal of the butter within the period specified in the second paragraph of Article 10, and export, within the period specified in Article 15, of the butter unprocessed or after processing and its arrival in the country of destination shall be fixed. In cases where these obligations are not complied with, the security regarding arrival in the country of destination, as referred to in the first subparagraph, shall be wholly forfeit. The amount of the security shall be equal to the difference between the intervention price for butter valid on the closing date for the submission of tenders, plus 10 ECU per tonne, and the price paid in accor ­ dance with Article 10 .' 3 . Article 10 is replaced by the following : 'Article 10 Before the removal of the butter the successful tenderer shall pay the intervention agency, in respect of each quantity he intends to remove, the price shown in his tender. The successful tenderer shall pay the said price and remove the butter within :  15 months, calculated from the date of the sales contract with the country of destination, in the case of sales of up to 150 000 tonnes of butter,  18 months, calculated from the date of the sales contract with the country of destination, in the case of sales of more than 1 50 000 tonnes of butter. If the price is not paid within the period specified in the preceding subparagraph the sale shall, without prejudice to the forfeiture of the entire security referred to in Article 6 ( 1 ), be cancelled for the corre ­ sponding quantities. The security referred to in Article 6 ( 1 ) shall be released forthwith in respect of the quantities for which the price has been paid within the period speci ­ fied.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from the date of the invitation to tender, for which the period for the submission of tenders expires on 24 March 1987. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 765/86 is hereby amended as follows : 1 . The first sentence of Article 6 ( 1 ) is replaced by the following : 'Under this Regulation the maintenance of the tender after expiry of the deadline for the submission of tenders and the payment of the price within the time limit specified in the second paragraph of Article 10 shall constitute principal requirements whose fulfil ­ ment shall be ensured by the lodging of a tendering security of 25 ECU per tonne.' 2 . Article 7 (2) is replaced by the following : '2 . Simultaneously with the fixing of the minimum sales prices and in accordance with the same pro ­ (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 , 2 OJ No L 78 , 20 . 3 . 1987, p. 1 . (3) OJ No L 72, 15 . 3 . 1986, p . 11 . ( «) OJ No L 36, 7 . 2 . 1987, p . 12. 21 . 3 . 87 Official Journal of the European Communities No L 79/43 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1987. For the Commission Frans ANDRIESSEN Vice-President